Citation Nr: 1614762	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral lower extremities, to include as due to herbicide exposure.   


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDING OF FACT

The evidence does not show that the Veteran's currently diagnosed skin disorder originated in service or was otherwise etiologically related to any incident in service, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a skin disorder of the bilateral lower extremities, to include stasis dermatitis, stasis hemosiderin, stasis edema, onychomycosis, and tinea pedis.  He contends that his skin disorder is due to herbicide exposure while in service.  The Veteran asserts that his skin disorder began in service and has worsened in severity since his return from Vietnam. 

The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides, such as Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops a disease as enumerated in the regulations, the disease shall be service-connected if the regulatory requirements are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e).  Although there are certain diseases that are presumed incurred by veterans as a result of exposure to herbicide agents, stasis dermatitis, stasis hemosiderin, stasis edema, onychomycosis, and tinea pedis are not included on the list of presumptive diseases enumerated by VA pursuant to the applicable statute.  See 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption provisions, a veteran is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The record shows current diagnoses of stasis dermatitis, stasis hemosiderin, stasis edema, onychomycosis, and tinea pedis.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service injury, event, or disease, service treatment records are silent as to any complaints of, treatment for, or a diagnosis of a skin disorder.  In the February 1970 report of medical history, the Veteran denied symptoms of a skin disorder.  Also, the February 1970 report of medical examination showed a normal skin examination. 

The earliest evidence of record noting the Veteran's skin disorder was in April 2006, over 30 years after he was discharged from service.  Specifically, an April 2006 VA treatment record showed that the Veteran had chronic venous stasis hyperpigmentation on his ankles and feet.  The evidentiary gap between the Veteran's active service and the earliest medical evidence of a skin disorder weighs heavily against his claim on a direct basis.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).   

A February 2008 VA primary care note showed that the Veteran complained of a lifelong problem with edema and erethym of the bilateral lower extremities since returning from overseas.  The doctor found bilateral edema and hyperpigmentation consistent with venous stasis.  The doctor further found that the venous stasis appeared chronic and not consistent with cellulitis.  

In April 2008, the Veteran underwent a Doppler ultrasound which showed no venous insufficiency.  The Veteran presented with mild edema in the lower legs, with what the examiner stated appeared to be resolving cellulitis.  The Veteran had extremely dry skin and was given instructions on necessary skin care and lubrication.  

In March 2009, the Veteran's primary care physician stated that there were "[n]o records to support [claim] in interval from [discharge] from Army and presentation to [the VA medical center] although reportedly had problems ongoing during entire time." 

In August 2009, the Veteran's primary care physician submitted a statement that there was no way to attribute the Veteran's skin disorder to Agent Orange, since similar changes are present in many individuals without such exposure.  

In August 2009, the Veteran submitted a private opinion from J. C., D.O.  The Veteran reported that he developed a skin irritation many years ago.  The physician stated that the Veteran's skin disorder was likely a component of venous insufficiency.  The physician gave the following opinion: 

I explained to the patient that I could not with absolute certainty write a letter stating that this was all due to Agent Orange.  It appears much more complex than that and certainly may be a combination of items such as venous insufficiency.  

The Veteran underwent a VA examination in July 2013.  The Veteran reported that his skin disorder began when he returned from Vietnam in February 1970.  He also stated that a doctor, who died a year later, told him that his skin disorder looked like chemical poisoning.  After an examination, the diagnoses were stasis dermatitis, stasis hemosiderin, stasis edema, onychomycosis, and tinea pedis.  The VA examiner noted that the Veteran did not have a history of blood clots or deep vein thrombosis.  The examiner also pointed to the Veteran's April 2008 Doppler ultrasound which showed no evidence of clot or scar in the deep veins of the calves.  The VA examiner further noted that at times the Veteran was not compliant with his hypertension medication.  After the examination, the examiner stated: 

The veteran clearly has stasis dermatitis, stasis hemosiderin and stasis edema.  This problem is common and there is no previous evidence of thrombosis as a cause.  It is explained to the patient that this is essentially due to venous hypertension in the superficial venous plexus, and that being overweight, being sedentary, standing, heredity, hypertension, and possibly smoking all contribute.  He is also told that he has tinea pedis and onychomycosis.  There is no record of either in the service. . . . There is no evidence that Agent Orange exposure has any known connection to stasis dermatitis or tinea pedis although his exposure to Agent Orange has been conceded.  Therefore, there is no evidence that the stasis dermatitis and the tinea pedis and onychomycosis were present during the service and these problems are not related to his period of active duty service and are not the result of in-service herbicide exposure. 

The only evidence of record suggesting a link or nexus between the Veteran's skin disorder, including his in-service exposure to herbicide agents, are statements from the Veteran and his childhood friend.  The Veteran contends that his skin disorder began 38 years ago during service.  He stated that he first noticed the skin problems when he returned from Vietnam in February 1970, but that more recently the symptoms worsened.  In a May 2013 statement, the Veteran's childhood friend stated that the Veteran's skin disorder symptoms did not manifest until after he returned from Vietnam.  Although, the statements provided by the Veteran and his childhood friend are competent evidence as to factual matters of which they have first-hand knowledge and the presence of observable symptoms, their statements as to the etiology of his skin disorder, is not competent evidence sufficient to provide a nexus between a skin disorder and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that opining on a link between the Veteran's skin disorders and his military service is more suited to the realm of medical expertise rather than lay testimony.  Id.  The evidence of record does not show that the Veteran or his friend have specialized training sufficient to render an opinion as to the etiology of his current skin disorders.  Accordingly, the Veteran's and his friend's lay testimony is not competent evidence as to a nexus between his current skin disorder and his military service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).  Moreover, the examiners of record considered the Veteran's competent statements as to the onset and continuation of a skin disorder in providing their opinions.  Accordingly, the Board assigns more weight to the etiological medical opinions of record.
 
Service connection for a skin disorder is not warranted, as the most probative evidence does not show that the Veteran's current skin disorder is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


